      Case 1:19-cv-03223-JTR     ECF No. 21    filed 05/12/20   PageID.1630 Page 1 of 2




 1                                                                              FILED IN THE
                                                                            U.S. DISTRICT COURT
                                                                      EASTERN DISTRICT OF WASHINGTON
 2
 3                        UNITED STATES DISTRICT COURT May 12, 2020
 4                       EASTERN DISTRICT OF WASHINGTON SEAN F. M AVOY, CLERK      C




 5
     PATTI B.,                                      No. 1:19-CV-3223-JTR
 6
 7                       v.                         ORDER GRANTING STIPULATED
 8                                                  MOTION FOR REMAND
     ANDREW M. SAUL,                                PURSUANT TO SENTENCE FOUR
 9   COMMISSIONER OF SOCIAL                         OF 42 U.S.C. § 405(g)
     SECURITY,
10
11                 Defendant.
12
13         BEFORE THE COURT is the parties’ stipulated motion to remand the

14   above-captioned matter to the Commissioner for additional administrative

15   proceedings pursuant to sentence four of 42 U.S.C. § 405(g). ECF No. 20.

16   Attorney D. James Tree represents Plaintiff; Special Assistant United States

17   Attorney Leisa A. Wolf represents Defendant. The parties have consented to

18   proceed before a magistrate judge. ECF No. 9. After considering the file and

19   proposed order, IT IS ORDERED:

20         1.     The parties’ Stipulated Motion for Remand, ECF No. 20, is

21   GRANTED. The above-captioned case is REVERSED and REMANDED to the

22   Commissioner of Social Security for further administrative proceedings pursuant to

23   sentence four of 42 U.S.C. § 405(g).

24         On remand, the Appeals Council will first determine whether the record

25   supports a finding of disability. If the case requires further development, the

26   Appeals Council will remand the case to an Administrative Law Judge (ALJ) to

27   further inquire about Plaintiff’s work activity and reevaluate the medical opinions,

28   including the opinions of M. Capati, M.D., M. Ho, M.D., W. Drenguis, M.D.,


     ORDER GRANTING STIPULATED MOTION FOR REMAND - 1
      Case 1:19-cv-03223-JTR      ECF No. 21    filed 05/12/20   PageID.1631 Page 2 of 2




 1   K. Strosahl, Ph.D., and C. Cooper, Ph.D. As necessary, the ALJ shall obtain
 2   appropriate medical expert evidence to provide a longitudinal overview and clarify
 3   the nature, severity and limiting effects of Plaintiff’s medically determinable
 4   physical and mental impairments throughout the period at issue. The ALJ will
 5   reassess Plaintiff’s residual functional capacity and intensity, persistence, and
 6   limiting effects of Plaintiff’s symptoms, consistent with Social Security Ruling 16-
 7   3p; and re-evaluate the step four finding, including whether she has transferable
 8   skills. If necessary, the ALJ shall also make step five findings with assistance
 9   from a vocational expert.
10         2.     Judgment shall be entered for PLAINTIFF.
11         3.     Plaintiff’s Motion for Summary Judgment, ECF No. 13, is
12   STRICKEN AS MOOT.
13         4.     An application for attorney fees and costs may be filed by separate
14   motion.
15         The District Court Executive is directed to enter this Order, forward copies
16   to counsel, and CLOSE THE FILE.
17         DATED May 12, 2020.
18
19                                _____________________________________
                                            JOHN T. RODGERS
20                                 UNITED STATES MAGISTRATE JUDGE
21
22
23
24
25
26
27
28

     ORDER GRANTING STIPULATED MOTION FOR REMAND - 2
